Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baskakov (US Pre-Grant Publication 2012/0017027) in view of Ranade et al. (US Patent 9,111,015). 

As to claim 1, Baskakov teaches a method of managing a snapshot of a fully allocated storage segment based upon data within the fully allocated storage segment, the method comprising: 
Fully allocating an entire storage segment initially consisting of a repeating initialization data pattern solely to a first application (see paragraph [0025]. A page associated with a typical guest OS operating with a typical application may be filled with identical data in the form of a repeating pattern. Thus, an entire storage segment including a set of pages will initially consist of a repeating initialization pattern for use by a guest OS working in concert with a “typical application.” Notably, only a single typical application and a single guest OS is described); 
storing metadata associated with the storage segment that specifies the repeating initialization data pattern (see paragraphs [0025]-[0026]. A page signature is generated to classify contents of a machine page number. As noted in [0026], page signatures may completely represent page contents comprising a simple pattern); 
writing, with the first application, pre-snapshot application data to a portion of the storage segment over a portion of the repeating initialization data pattern, the storage segment subsequently comprising the pre-snapshot application data and the repeating initialization data pattern (see [0027]-[0028]. Copy-on-write snapshots are used with Baskakov shows writing data to a page and then performing a snapshot, Baskakov shows writing pre-snapshot application data. As noted in paragraph [0029], page data may be characterized as comprising data and a repeating pattern. Because pages are initialized as solely comprising a repeating pattern, and page data after a write may contain data and a repeating pattern, the pre-snapshot repeating page data must have been overwritten by the new data),
taking, with a snapshot application, a snapshot of the storage segment that comprises first snapshot data associated with the pre-snapshot application data and second snapshot data associated with the repeating initialization data pattern (see [0027]-[0029]. A save file may be generated as a copy on write. The snapshot is of a storage segment that comprises both data associated with the pre-snapshot application data and data associated with the repeating initialization pattern. As noted in paragraph [0028], the snapshot contains data associated with the original page. The original page data includes the repeating initialization data pattern. Notably, if successive writes are made requiring successive snapshots, a first snapshot would be of the original data and the second snapshot would be of the successive writes. Paragraph [0004] indicates that multiple snapshots may be saved, and the steps of paragraphs [0028]-[0029] occur whenever a snapshot is taken); 
generating, with the first application, a [save request] that overwrites pre-existing storage segment data, the preexisting storage segment data comprising the pre-snapshot application data or the repeating initialization data pattern (see [0027]-[0029]. The save process may occur whenever a write operation on a page is performed); 
reading, with the snapshot application, the metadata associated with the storage segment that specifies the repeating initialization data pattern (see Baskakov [0028]-[0029] and [0047]-[0048]. The system determines if a page may be characterized completely by a repeating pattern);
comparing, with the snapshot application, the preexisting storage segment data to the repeating initialization pattern (see Baskakov [0028]-[0029] and [0047]-[0048]); 
when the preexisting data equals the repeating initialization data pattern, determining, with the snapshot application, that the post-snapshot-write is post-snapshot application data that overwrites the repeating initialization data pattern within the storage segment (see Baskakov [0047]-[0048]. The system checks to determine if a selected page conforms to a known pattern); 
when the [save request overwrites] … the repeating initialization data pattern within the storage segment, blocking, with the snapshot application, the repeating initialization data pattern from being copied and moved, thereby blocking [saving] of the snapshot of the storage segment (see [0029] and [0047]-[0048]. Each page that is characterized by a repeating initialization pattern is compressed to a description of the pattern, rather than saving the actual page containing the pattern. Thus, the repeating data pattern is blocked from being copied and saved); and
Baskakov does not explicitly teach: 
generating, with the first application, a post-snapshot-write to the storage segment; 
when the post-snapshot-write is a post-snapshot application data that modifies and decreases the repeating initialization data pattern within the storage segment, blocking, with the snapshot application, the repeating initialization data pattern from being copied and moved, thereby blocking modification of the snapshot of the storage segment. 
writing, with the first application, the post-snapshot-write to the storage segment thereby modifying the repeating initialization data pattern within the storage segment.
Ranade teaches: 
generating, with the first application, a post-snapshot-write to the storage segment that overwrites preexisting storage segment data …  (see Figure 2, element 220. Also see 6:55-7:3. Ranade shows to create an initial snapshot and then receive a subsequent modification to data. See 6:55-7:3. Ranade teaches to check a tag associated with each request and a separate tag or flag associated with each data object being modified, indicating a class of data); 
…
when the post-snapshot-write is post-snapshot application data that overwrites  [particular data] within the storage segment, blocking, with the snapshot application, the [particular data] from being copied and moved, thereby blocking modification of the snapshot of the storage segment (see 6:55-7:3. If a unit of data being modified is not indicated to be preserved, a snapshot of the pre-modification value of that data is not made); and
writing, with the first application, the post-snapshot-write to the storage segment thereby overwriting the [particular data] within the storage segment (see 6:55-7:3. After checking whether or not to preserve the data, the write is allowed and the data being written is modified. This occurs regardless of the underlying type of data. As noted above, Baskakov teaches an initial state of a repeating initialization data pattern that is written over, [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Baskakov by the teachings of Ranade, because both references are directed towards a goal of efficiently storing data in a snapshot. Ranade provides a benefit of checking tags associated with data, much like the data signatures of Baskakov, to determine whether an attempt should be made to preserve a pre-modification value of the data. This will provide another efficiency check to Baskakov, making the generation and storage of snapshots more efficient. 


As to claim 2, Baskakov as modified by Ranade teaches the method of claim 1, further comprising: 
When the preexisting data does not equal the repeating initialization data pattern, determining, with the snapshot application, that the post-snapshot-write is post-snapshot application data that overwrites the pre-snapshot application data within the storage segment (see Ranade 3:60-4:5 and 5:40-63); and
When the post-snapshot-write is post-snapshot application data that modifies the pre-snapshot application data within the storage segment, copy and moving, with the snapshot application, the pre-snapshot application data to a destination storage location, thereby modifying the snapshot of the storage segment to identify the destination storage location of the moved pre-snapshot application data (see Ranade 3:60-4:5 and 5:40-63). 

As to claim 3, Baskakov as modified by Ranade teaches the method of claim 2, further comprising: 
writing, with the first application, the post-snapshot application data to the storage segment thereby overwriting the pre-snapshot application data within the storage segment (see Ranade 3:60-4:5).  

As to claim 4, Baskakov as modified teaches the method of claim 2, wherein the destination storage location is not contained within the storage segment (see Ranade 3:60-4:5).  

As to claim 7, Baskakov as modified by Ranade teaches the method of claim 1, wherein the storage segment is a file (see Ranade 3:60-4:5). 

As to claims 8 and 15, see the rejection of claim 1 above. 
As to claims 9 and 16, see the rejection of claim 2 above. 
As to claims 10 and 17, see the rejection of claim 3 above. 
As to claims 11 and 18, see the rejection of claim 4 above. 
As to claim 14, see the rejection of claim 7 above. 

Response to Arguments
Applicant's arguments filed 8 July 2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The combination of Baskakov and Ranade above takes only into account the teachings of the references. Both references are directed towards a goal of efficiently storing data in a snapshot. Ranade provides a benefit of checking tags associated with data, much like the data signatures of Baskakov, to determine whether an attempt should be made to preserve a pre-modification value of the data. This will provide another efficiency check to Baskakov, making the generation and storage of snapshots more efficient. 

In response to Applicant’s arguments regarding “the dynamic change of one class of data becoming another class of data within the storage segment,” Examiner notes that no such dynamic changes of class of data are claimed. While data is overwritten, there does not appear to be any claimed “class” structure that is dynamically changed from one setting to another. Examiner reminds Applicant that unclaimed limitations from the specification receive no weight until claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152